Citation Nr: 0423792	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for epidermatophytosis 
with tinea pedis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which assigned a 10 percent 
evaluation for epidermatophytosis with tinea pedis.  

In January 2003, the veteran requested that he be afforded an 
RO hearing; such request was withdrawn in April 2003.  A 
hearing before the Board, sitting at the RO, was requested in 
May 2003 and that request was withdrawn by the veteran in his 
written statement of June 2004.  No other request for a 
hearing remains pending at this time.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The representative argues that further development is 
required to obtain relevant VA treatment records and an 
adequate VA medical examination.  Remand is also sought to 
secure full compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  The Board concurs.

In this regard, the veteran reports that all of his medical 
care has been received at the VA's Greenville Outpatient 
Clinic.  Notably, only those VA records compiled prior to 
April 2003 are of record.  Moreover, at the December 2002 VA 
medical examination no specific reference was made to either 
epidermatophytosis or tinea pedis, although diagnoses of 
bilateral trench foot and tinea pedis are therein set forth.  
Further, the findings outlined in December 2002 are 
incomplete in terms of the rating criteria in effect prior to 
and on and after August 30, 2002.  See 38 C.F.R. § 4.118 
(2002), 38 C.F.R. § 4.118 (2003).  

Lastly, compliance with the VCAA is lacking in this instance, 
particularly as to providing notice of the division of 
responsibility between VA and the veteran in obtaining the 
specific evidence necessary to substantiate the claim.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are still needed to substantiate 
his claim for increased for 
epidermatophytosis with tinea pedis.  The 
veteran must also be notified of what 
specific portion of that evidence VA will 
secure, and what specific portion of that 
evidence he himself must submit.  The RO 
should also advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address the question of 
whether full, complete and accurate VCAA 
notice was furnished to the veteran 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation, and, if so, whether he was 
prejudiced thereby.

2.  The RO should obtain any and all 
treatment records pertaining to care for 
epidermatophytosis and/or tinea pedis 
since April 2003 at VA's Greenville 
Outpatient Clinic..

3.  Thereafter, the veteran must be 
scheduled for a VA dermatological 
examination for the purpose of evaluating 
the nature and severity of his 
epidermatophytosis with tinea pedis in 
accordance with the latest appropriate 
AMIE examination worksheet.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
The frequency of any symptoms and any 
evidence, or lack of evidence, with 
respect to the need for systemic therapy 
to treat epidermatophytosis with tinea 
pedis must be addressed.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  The 
presence or absence of any disfiguring 
manifestations of the head, face, or 
neck; scarring; and dermatitis or eczema, 
as set forth in the applicable rating 
criteria in effect prior to and on August 
30, 2002, must be fully delineated.  See 
38 C.F.R. § 4.118 (2002), 38 C.F.R. § 
4.118 (2003).  

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

5.  Lastly, the RO must readjudicate and 
enter a rating decision addressing the 
claim of entitlement to increased rating 
for epidermatophytosis with tinea pedis, 
based on all of the evidence of record 
and all pertinent legal authority to 
include the VCAA; its implementing 
regulations; and the jurisprudence 
interpretive thereof.  If the benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


